DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
 
Response to Amendment
The amendment filed on May 10, 2022 cancelled no claims.  Claims 1 and 17 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Application No. 16/434829 upon which a Notice of Allowance was issued on March 21, 2022 but the U.S. Patent No. has not been assigned as the issue fee has yet to be paid. Although the claims at issue are not identical, they are not patentably distinct from each other because, aside from performing the steps in a different order, they use similar terminology for performing the steps of at least:
generating one or more ad-avatars in a virtual universe (VU); 
monitoring and gathering real-time information from the VU; 
analyzing the real-time information against historical incidents, interactions between the one or more ad-avatars and a potential customer, and historical viral marketing results;
directing the one or more ad-avatars to perform one or more viral advertisements in the VU based on interactions within the VU and the real-time information from the VU being analyzed;
determining a lack of a knowledge base of the one or more ad-avatars; 
sending an additional ad-avatar having a requisite knowledge base to compensate for the lack of a knowledge base of the one or more ad-avatars
setting a crowdedness indicator of an area of the VU by measuring a number of avatars including the one or more ad-avatars in a defined size area; and
placing additional ad-avatars to the area to present a perception of crowdedness and increased popularity of the area; 
detecting that the area including the one or more avatars and the additional ad-avatars within the VU has become less populated by potential customer avatars; and
teleporting the one or more avatars and the additional ad-avatars to another area that is more populated than the area within the VU that is less populated as determined by the detecting.
Or alternatively, should the application 16/434,829 be considered pending rather than patented given that the issue fee has not been paid, claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 16/434,829. Although the claims at issue are not identical, they are not patentably distinct from each other because, aside from performing the steps in a different order, they use similar terminology for performing the steps of at least:
generating one or more ad-avatars in a virtual universe (VU); 
monitoring and gathering real-time information from the VU; 
analyzing the real-time information against historical incidents, interactions between the one or more ad-avatars and a potential customer, and historical viral marketing results;
directing the one or more ad-avatars to perform one or more viral advertisements in the VU based on interactions within the VU and the real-time information from the VU being analyzed;
determining a lack of a knowledge base of the one or more ad-avatars; 
sending an additional ad-avatar having a requisite knowledge base to compensate for the lack of a knowledge base of the one or more ad-avatars
setting a crowdedness indicator of an area of the VU by measuring a number of avatars including the one or more ad-avatars in a defined size area; and
placing additional ad-avatars to the area to present a perception of crowdedness and increased popularity of the area; 
detecting that the area including the one or more avatars and the additional ad-avatars within the VU has become less populated by potential customer avatars; and
teleporting the one or more avatars and the additional ad-avatars to another area that is more populated than the area within the VU that is less populated as determined by the detecting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The amendment filed on May 10, 2022 has overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of Claims 1-20 that were raised in the Office Action dated February 15, 2022.  Thus, the rejection is hereby withdrawn.

The amendment filed on May 10, 2022 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of Claims 1-20 that were raised in the Office Action dated February 15, 2022.  Thus, the rejection is hereby withdrawn.

Possible Allowable Subject Matter
Claims 1-20 contain subject matter that would be allowable over the prior art if the applicant is able to overcome the Double Patenting rejection above. 
The following is a statement of reasons for the indication of allowable subject matter over the prior art:  
Prior art was found (see Brush U.S. Patent Number: 5,884,029; Black U.S. Patent Number: 8,606,610 and Takeda et al. (JP 2009205552) that discloses a method and system comprising a computer infrastructure operable to: 
generating one or more ad-avatars in a virtual universe (VU); 
monitoring and gathering real-time information from the VU; 
analyzing the real-time information against a database of target customers, locations, products, and ad-avatar data;
directing the one or more ad-avatars to perform one or more viral advertisements in the VU based on interactions within the VU and the real-time information from the VU being analyzed;
determining a lack of a knowledge base of the one or more ad-avatars; 
sending an additional ad-avatar having a requisite knowledge base to compensate for the lack of a knowledge base of the one or more ad-avatars
setting a crowdedness indicator of an area of the VU by measuring a number of avatars including the one or more ad-avatars in a defined size area; and
placing additional ad-avatars to the area to present a perception of crowdedness and increased popularity of the area; 
However, the examiner has been unable to find prior art that discloses:
analyzing the real-time information against historical incidents, interactions between the one or more ad-avatars and a potential customer, and historical viral marketing results; 
detecting that the area including the one or more avatars and the additional ad-avatars within the VU has become less populated by potential customer avatars; and
teleporting the one or more avatars and the additional ad-avatars to another area that is more populated than the area within the VU that is less populated as determined by the detecting.  
As such, claims 1-20 contain subject matter that is allowable over the prior art.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hemp, Paul. "Avatar-based marketing.", 2006, Harvard business review 84(6), pgs 48-57 which discloses examples of how marketing and advertising is being performed in virtual universes including the creation of adverworlds which are branded virtual worlds operated by a company.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621